In The

                            Court of Appeals

                 Ninth District of Texas at Beaumont

                            __________________

                           NO. 09-21-00306-CR
                            __________________

                 RAYMUNDO BERMUDEZ, Appellant

                                     V.

                   THE STATE OF TEXAS, Appellee

__________________________________________________________________

          On Appeal from the Criminal District Court
                    Jefferson County, Texas
                    Trial Cause No. 14-18677
__________________________________________________________________

                      MEMORANDUM OPINION

     Raymundo Bermudez appeals his conviction for assaulting a public

servant, a third-degree felony. 1 After filing the notice of appeal, the trial

court appointed an attorney to represent Bermudez in his appeal. The

attorney discharged his responsibilities to Bermudez by filing and Anders




     1See   Tex. Penal Code Ann. § 22.01(b)(1).
                                      1
brief. 2 In the brief, Bermudez’s attorney represents there are no arguable

reversible errors to be addressed in Bermudez’s appeal. 3 The brief the

attorney filed contains a professional evaluation of the record. In the

brief, Bermudez’s attorney explains why, under the record in Bermudez’s

case, no arguable issues exist to reverse the trial court’s judgment.4

Bermudez’s attorney also represented that he sent Bermudez a copy of

the brief and the record. When the brief was filed, the Clerk of the Ninth

Court of Appeals notified Bermudez, by letter, that he could file a pro se

brief or response with the Court on or before March 21, 2022. Bermudez,

however, failed to respond.

        When an attorney files an Anders brief, we are required to

independently examine the record and determine whether the attorney

assigned to represent the defendant has a non-frivolous argument that

would support the appeal. 5 After reviewing the clerk’s record, the

reporter’s record, and the attorney’s brief, we agree there are no arguable




        2See   Anders v. California, 386 U.S. 738, 744 (1967).
        3See   id.; High v. State, 573 S.W.2d 807 (Tex. Crim. App. 1978).
        4Id.
        5Penson v.   Ohio, 488 U.S. 75, 80 (1988) (citing Anders, 386 U.S. at
744).
                                        2
grounds to support the appeal. Thus, it follows the appeal is frivolous.6

For that reason, we need not require the trial court to appoint another

attorney to re-brief the appeal. 7

     The trial court’s judgment is affirmed.

     AFFIRMED.


                                               _________________________
                                                    HOLLIS HORTON
                                                         Justice

Submitted on September 14, 2022
Opinion Delivered September 28, 2022
Do Not Publish

Before Golemon, C.J., Horton and Johnson, JJ.




     6See  Bledsoe v. State, 178 S.W.3d 824, 827-28 (Tex. Crim. App.
2005) (“Due to the nature of Anders briefs, by indicating in the opinion
that it considered the issues raised in the briefs and reviewed the record
for reversible error but found none, the court of appeals met the
requirements of Texas Rule of Appellate Procedure 47.1.”).
      7See Stafford v. State, 813 S.W.2d 503, 511 (Tex. Crim. App. 1991).

Bermudez may challenge our decision in the case by filing a petition for
discretionary review. See Tex. R. App. P. 68.
                                     3